Citation Nr: 0532893	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the service-connected traumatic 
arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to April 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The RO, in pertinent part, denied 
service connection for arthritis of the back.  

This claim was previously before the Board in September 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter is now ready for appellate disposition.

The Board notes the veteran previously disagreed with the 
propriety of the combined rating assigned for his 
service-connected disabilities as depicted in a February 2004 
rating decision.  A statement of the case (SOC) was issued in 
May 2004.  The veteran withdrew his appeal in August 2004.  
As such, the matter is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence necessary to render a decision in 
this matter has been received.

2.  A back disability, to include advanced thoracic spine 
degenerative disease, spondylolisthesis, and degenerative 
joint disease (DJD) of the lumbar spine, was not incurred due 
to any incident of active duty service nor is it proximately 
due to or the result of the service-connected traumatic 
arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a back disability, to include as secondary to the 
service-connected traumatic arthritis of the right knee, are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in March 2001 and 
November 2004, prior to readjudicating his claim in the March 
2003 rating decision and supplemental statements of the case 
(SSOC) dated in February 2004 and June 2005.  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ pursuant to the September 2004 Board remand, and 
the content of the November 2004 notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thereafter, the claim was readjudicated in the 
June 2005 SSOC provided to the veteran.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id. at 120-21.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the March 2001 
and November 2004    letters as to what kinds of evidence was 
needed to substantiate the claim for a back disability, to 
include on a secondary causation basis.  The veteran was 
notified that the evidence must show an injury or disease in 
service, a current disability, and a relationship between the 
two.  He was also informed that disabilities which are 
proximately due to or the result of a service-connected 
disability are considered service connected.  Further, the 
February 2000 and March 2003 rating decisions, the    July 
2000 statement of the case (SOC), and the February 2004 and 
June 2005 SSOCs, in conjunction with the March 2001 and 
November 2004 VCAA letters, sufficiently notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim and thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records from Dr. RBF have been obtained in support of 
the claim on appeal.  In sum, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

Analysis

The veteran contends that he is entitled to service 
connection for a back disability, to include advanced 
thoracic spine degenerative disease, spondylolisthesis, and 
degenerative joint disease (DJD) of the lumbar spine.  
Specifically, he asserts that his current back disability is 
the result of a lifting injury sustained in 1978.  In the 
alternative, the veteran has argued that his back disability 
is the result of his service-connected right knee traumatic 
arthritis.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records 
indicated that he complained of low back pain in his thoraco-
lumbar area in February 1978.  The veteran indicated that he 
had been lifting heavy objects.  There was no decreased range 
of motion.  There was some tightness of the muscle and 
spasticity on the right side.  The veteran was diagnosed with 
muscle strain.  

The mere fact that the veteran had an injury in service is 
not enough to establish service connection.  There were no 
further complaints or treatment with regard to the veteran's 
back throughout the remainder of his active duty service.  An 
April 1982 Report of Medical Examination did note minimal 
thoracic dextroscoliosis.  However, the veteran denied back 
trouble on his January 1984 Report of Medical History.  There 
was no evidence of a chronic back disability resulting from 
the 1978 injury or the 1982 finding of minimal 
dextroscoliosis.

The first evidence of osteoarthritis of the dorsal vertebrae 
was found upon chest x-ray in February 1991, some seven years 
after the veteran's discharge from active service, which is 
outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  Medical records from the Ireland 
Army Hospital reveal the first complaints of back pain and 
spasms are dated in July 1991.  The veteran was diagnosed 
with muscular pain.

It appears that there is a 7-year evidentiary gap in this 
case between active service and the earliest medical evidence 
of complaints of back pain and osteoarthritis of the dorsal 
vertebrae.  The absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that a back disability is the result of an injury or 
disease in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a back disability between the period of active 
duty and 1991 is itself evidence which tends to show that a 
back disability did not have its onset in service or for many 
years thereafter and is not the result of a lifting injury in 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of advanced thoracic 
spine degenerative disease, spondylolisthesis, and DJD of the 
lumbar spine, there is no evidence of record to substantiate 
the critical second and third components of the Guiterrez 
inquiry, as enumerated above.  The service medical and 
personnel records do not support a finding of a chronic back 
disability during the veteran's active duty service.  
Moreover, there are no opinions of record, to include the May 
2003 and April 2005 VA examinations, that the current back 
disability is related to the veteran's active duty service.

In this regard, the April 2005 VA examiner opined it was not 
likely that the veteran's current back disability was the 
result of the February 1978 back injury.  The examiner's 
rationale was that the veteran was diagnosed with a simple 
muscle strain that appeared to resolve as there were no 
complaints of recurrent back pain after the resolution of the 
muscle strain.  The examiner also opined that the current 
back disability was not related to the finding of mid 
thoracic dextroscoliosis in 1982 because if it was, 
dextroscoliosis would still be visible on current x-rays.  
Mid thoracic scoliosis was noted to be a common finding on x-
ray.  The examiner believed that the current thoracic and 
lumbar back condition was related to years of heavy labor.  
He concluded that it was unlikely that the osteoarthritis and 
osteocytosis of the dorsal spine or vertebrae shown on x-ray 
reports is related to the February 1978 complaints of 
thoracolumbar pain or a result of the mid thoracic 
dextroscoliosis in the service in 1982.

As noted above, the veteran has argued for secondary service 
connection in the alternative.  However, there is no evidence 
of record that the veteran's current back disability is 
proximately due to or the result of the service-connected 
traumatic arthritis of the right knee.  38 C.F.R. § 3.310.  
The April 2005 examiner opined the current osteoarthritis of 
the spine was less likely a result of the service-connected 
traumatic arthritis of the right knee that it was the result 
of some other factor or factor such as those factors 
previously noted by the examiner.  The examiner's rationale 
was that for the right knee condition to give rise to 
arthritis of the spine it would require a severe gait 
abnormality which was not seen on the current or prior 
examinations.

While the veteran contends that a back disability has been 
present since his separation from active service and related 
thereto or in the alternative related to his service-
connected right knee traumatic arthritis, his own statements 
as to the etiology of a disease do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that matters involving special 
experience or special knowledge require the opinion of 
witnesses skilled in that particular science, art, or trade).  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for a back disability, to 
include as secondary to the service-connected right knee 
traumatic arthritis is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


